Citation Nr: 0530644	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  03-26 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability claimed as secondary to service-connected toe 
disabilities.

2.  Entitlement to an evaluation in excess of 20 percent for 
a service-connected low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty from October 1977 to October 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the RO, which denied the 
veteran's claims.  

The Board notes that the RO characterized the claimed right 
hip disability as a new and material evidence matter.  In 
other words, by February 2002 rating decision, the RO denied 
service connection for a right hip disability claimed as 
secondary to the veteran's service-connected toe 
disabilities.  The veteran was afforded notice of this 
decision in March 2002.  That month, well before the February 
2002 decision became final, the veteran filed another claim 
of service connection for a right hip disability claimed as 
secondary to the service-connected left great toe disability.  
However, in the August 2003 statement of the case, the March 
2002 statement from the veteran was re-classified as a notice 
of disagreement, and the claim was adjudicated on the merits.  
The Board agrees that this is correct and will similarly 
consider the claim.

In July 2005, the veteran testified at a hearing before the 
undersigned, which was held at the RO.  That month, he waived 
initial RO consideration of the new evidence submitted at his 
travel board hearing.  38 C.F.R. § 20.1304 (c) (2005).  

The issue of entitlement to an evaluation in excess of 20 
percent for a service-connected low back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's right hip disability is not the proximate 
result of his service-connected left great toe or second toe 
disabilities nor has it been aggravated thereby.  It is also 
not related to a disease or injury incurred during service.


CONCLUSION OF LAW

The veteran's right hip disability is not proximately due to 
a service-connected disability, nor is it directly related to 
his military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2005); Allen v. Brown, 7 
Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introduction 

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to: the service medical records; VA treatment records from 
February 1981 to June 2005; VA medical examination reports 
dated in January 2002 and July 2003; private treatment 
records; and the veteran's July 2005 hearing testimony.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  
Rather, the Board will focus on the most salient and relevant 
evidence, but the veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the claimant).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.CA. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Service Connection

In service, a rock landed on the veteran's left foot.  There 
was swelling around the left great toe.  On separation, left 
hallux limitus was noted.  He also fell off a diving board 
and complained of pain on the left lateral aspect of the 
heel.  The service medical records contain no reference to 
the right hip.

The veteran has long complained of left great toe pain, 
swelling, and discomfort.  Over the years, he underwent 
several surgeries related to the left great toe.  By December 
1980 rating decision, the RO granted service connection for 
hallux limitus, left great toe.   The veteran is also 
service-connected for a hammertoe deformity of the left 
second toe.  In July 1998, an abnormal gait was noted on VA 
examination.  In a September 2000 VA orthopedic examination 
report, the examiner indicated that the left great toe 
disability caused a pelvic imbalance.  The veteran's service-
connected left great toe disability was characterized to 
include bilateral pelvic imbalance.  The veteran asserts that 
a right hip disability was caused by the service-connected 
left toe disabilities.

On January 2002 VA orthopedic examination, the veteran stated 
that he felt as though he had an imbalance of the hips as a 
result of his left great toe hallux limitus.  He reported 
that he began to experience right hip pain three or four 
years prior.  The examiner observed that the veteran was able 
to ambulate with no significant limping.  The veteran's first 
and second left foot toes, however, did not touch the ground 
when he stood or walked.  There was no major imbalance 
problem according to the examiner.  The examiner diagnosed 
hallux limitus and opined that the veteran's claimed right 
hip disability could not be related to the hallux limitus 
without resort to speculation.  

On July 2003 VA orthopedic examination, the examiner observed 
that the veteran's hips were level, and there was no 
tenderness or deformity of the right hip.  Range of motion of 
the right hip, however, was limited.  On examination, right 
hip range of motion was from zero to 30 degrees.  According 
to the examiner, normal hip range of motion was from zero to 
45 degrees.  The examiner diagnosed right hip strain with 
minimal degenerative joint disease of the right hip.  The 
examiner then opined that, "This condition cannot be related 
to number one [hallux limitus] without resort to 
speculation."  

At his July 2005 hearing, the veteran testified that he 
suffered from a pelvic tilt, an abnormal gait, and a limp and 
that he had to shift his balance when he walked.  

Recent radiologic evidence reflects minimal narrowing of the 
right hip joint and sclerosis and irregularity of the 
acetabulum.

In June 2005, the veteran was seen by a VA orthopedist who 
indicated that recent radiologic evidence reflected nonunion 
of part of the roof of the acetabulum from an old injury.  
The orthopedist opined that the left foot injury "did not 
help the healing" of the fracture of the acetabulum and the 
veteran would require right hip surgery in the future.  

The Board notes that although the veteran has claimed only 
that the right hip disability is a result of the service-
connected left toe disabilities, the RO also considered 
whether service connection could be granted on a direct basis 
in the February 2002 rating decision.  When a veteran files a 
claim for compensation, VA has a duty to consider all 
theories under which the claim may be granted.  Therefore, 
the Board will also consider direct and secondary service 
connection.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In this instance, service connection on a direct basis is not 
warranted.  There is no evidence of a right hip injury or 
complaints relevant to the right hip in the service medical 
records.  The veteran, moreover, does not allege any right 
hip injury in service.  There is no other evidence reflective 
of a direct nexus between the veteran's right hip disability 
and service.  As in this case, absent a link between a 
present disability and service, service connection must be 
denied.  Id.  Thus, service connection on a direct basis for 
a right hip disability cannot be granted.

The Board is cognizant of the June 2005 VA progress note 
indicating that the right hip disability was due to an old 
injury.  Again, however, there is no hint in the record as to 
when that injury might have occurred.  From a review of the 
service medical records, however, it is quite clear that such 
injury did not take place during service.  Service connection 
on a direct basis based on the June 2005 VA physician's 
statement, therefore, cannot be granted.  Id.  

The Board is also cognizant of an October 2001 statement from 
Dr. Kozlowski indicating the veteran's right hip pain is 
attributable to the injuries he sustained in a parachute 
accident.  The details of this "parachute accident" are not 
contained in Dr. Kozlowski's records, and the service medical 
records certainly do not document that such an injury ever 
occurred during the veteran's period of military service.  
Therefore, service connection on a direct basis cannot be 
granted based on Dr. Kozlowski's statement.

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The veteran indeed 
asserts that his right hip disability is related to an 
altered gait and/or pelvic tilt caused by his left great toe 
hallux limitus.  Although the Board finds the veteran's 
position reasonable, he is not competent to provide medical 
opinions upon which the Board may rely.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (a lay person 
without medical training is not competent to comment on 
medical matters).  

The competent medical evidence, on the other hand, is against 
the veteran's claim.  Following two separate VA orthopedic 
examinations, VA examiners failed to opine that the right hip 
disability was due to the left great toe disability.  In 
fact, they asserted that such a conclusion would require 
speculation.  Service connection, however, may not be based 
on a resort to speculation or even remote possibility, and 
medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  See 38 C.F.R. 
§ 3.102; Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).

In sum, therefore, service connection for the right hip 
disability as secondary to the service-connected left great 
toe and second toe disabilities must be denied due to the 
lack of competent evidence showing that the former is the 
proximate result of the latter.  38 C.F.R. § 3.310.  In other 
words, although it is clear that the left toe disabilities 
have resulted in pelvic imbalance and abnormal gait, there is 
no evidence that this has, in turn, resulted in a chronic 
right hip disability.

The Board recognizes statements, such as that from Dr. 
Kozlowski in July 2000, that the veteran has a pelvic tilt 
imbalance due to his abnormal gait because of his toe 
disabilities.  However, to re-emphasize, this does not mean 
that the abnormal gait or the pelvic imbalance have led to a 
chronic right hip disability, and no medical professional has 
stated such a relationship exists.

The Board also notes that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service- connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  Despite the foregoing, secondary service connection 
under Allen must be denied.  The June 2005 VA progress note 
reflects that the left great toe disability may have slowed 
healing of the right hip fracture.  The orthopedist, however, 
did not state that the right hip did not heal or healed 
improperly as a result of the service-connected toe 
disabilities.  No residual right hip disability caused by the 
left great toe and second toe disabilities was noted.  This 
statement, therefore does not imply any aggravation of the 
right hip disability due to the service-connected left toe 
disabilities.  Thus, secondary service connection under Allen 
is denied.  See also 38 C.F.R. § 3.310.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the veteran in June 2001.  That letter 
advised him of what information and evidence was needed to 
substantiate the claim decided herein and of his and VA's 
respective duties for obtaining evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  The Board notes a letter was also sent 
to the veteran in July 2003, which, although it discussed 
what was needed to reopen a final claim, also notified the 
veteran of certain VCAA requirements such as his and VA's 
respective responsibilities in developing the claim and what 
evidence was already of record. The veteran has not alleged 
that VA failed to comply with the notice requirements of 
VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
In addition, by virtue of the rating decision on appeal and 
the statement of the case, he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in the 
statement of the case.

The RO's June 2001 letter did not specifically tell the 
veteran to provide any relevant evidence in his possession.  
However, he was otherwise fully notified of the need to give 
to VA any evidence pertaining to the claim.  There is no 
allegation from him that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  When considering the notification letter, the 
rating decision on appeal, and the statement of the case as a 
whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
what VCAA seeks to achieve is to give the veteran notice of 
the elements discussed in Pelegrini II.  Once that is done-
whether by a single notice letter or via more than one 
communication-the essential purposes of VCAA have been 
satisfied.  Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The file contains post-service private and VA 
treatment records.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  


The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examinations to obtain an 
opinion as to whether his right hip disability was related to 
his service-connected left great toe disability, as he 
alleges.  Further examination or opinion is not needed 
because, at a minimum, there is no persuasive and competent 
evidence that such an examination would provide an opinion 
different from the two negative VA opinions already obtained.  

VA satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.


ORDER

Service connection for a right hip disability is denied.


REMAND

The claim for an increase in the service-connected back 
condition must be remanded because the law and regulations 
pertinent to the rating of disabilities of the spine were 
amended during the course of this appeal.  See 68 Fed. Reg. 
51, 454-51, 458 (Aug. 27, 2003) (effective September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2005).  The RO must apprise the veteran of the amended 
regulations and readjudicate the claim for increase under 
them.

The last VA examination of the veteran's back disorder was in 
January 2002, almost four years ago.  That examination does 
not provide the information needed to evaluate the current 
severity of this disability.  Another examination is also 
needed because the medical evidence shows that the veteran 
has back disabilities other than the one for which he is 
service-connected - such as disc and joint disease.  It is 
not evident from the record whether the impairment he has 
from these conditions should be considered part and parcel of 
the service-connected sacroiliac strain, and an opinion is 
needed on this point.

Accordingly, the case is REMANDED RO via the AMC for the 
following development:

1.  Tell the veteran to submit to VA 
copies of any evidence in his possession 
relevant to his claim for an increased 
rating for his back condition.

2.  The RO should associate with the 
claims file all VA clinical records dated 
from July 1, 2005 to the present from the 
Bay Pines and Tampa facilities.

3.  After obtaining the current VA 
treatment records, to the extent 
available, the RO should schedule a VA 
orthopedic examination to determine all 
symptoms and manifestations of the 
veteran's service-connected low back 
disability.  The examiner is asked to 
record accurate spinal range of motion 
measurements.

The examiner should identify any 
objective evidence of pain or functional 
loss due to pain associated with the 
service-connected disability.  The 
examiner should be requested to provide 
an opinion as to the extent that low back 
pain limits the veteran's functional 
ability.

The veteran is service-connected for left 
sacroiliac strain with radiation as 
secondary to the left toe disabilities.  
The examiner should provide an opinion as 
to whether any other spine disorders now 
shown, such as disc and/or joint disease, 
are as likely as not due to the service-
connected left toe disabilities, or are 
otherwise a progression of the service-
connected sacroiliac strain.  If the 
answer to both questions is negative, 
then the examiner should provide an 
opinion as to which portion of the 
veteran's current symptoms and impairment 
are a result of the left sacroiliac 
strain with radiation as opposed to any 
other spine disorders present.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  The RO should readjudicate the issue 
of entitlement to an increased rating for 
a service-connected low back disability.  
If the benefit sought on appeal remains 
denied, the veteran should be issued a 
supplemental statement of the case 
containing the current regulations 
pertinent to the rating of spinal 
disabilities.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2005).  The 
veteran and his representative should be 
given the opportunity to respond to the 
supplemental statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise him that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of a claim.  38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.



______________________________________________
MICHEELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


